Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 8/11/2022, claims 1, 6, 15 and 18 have been amended, no claims have been cancelled, therefore, claims 1-24 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to applicant’s Arguments
Applicant’s arguments, see page 8-12, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-24 under103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Plondke et al., US 2009/0119477 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 18-19 and 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Koker et al., US 2019/0324919 A1, in view of HANSSON et al., US 2017/0185528 A1, further in view of Plondke et al., US 2009/0119477 A1.
Regarding claims 1 and 18, Koker teaches a processing system, comprising: 
a primary processor (it is taught as processor 104A or 104B as shown in the Fig.1) couplable to a memory subsystem (Fig.1, it is taught as the combination of a memory translation system 102 and system memory 108 and graphical memory 110; section 0025) having at least one memory (Fig.1, system memory or graphical memory), the primary processor configured to execute system software employing memory address translations (section 0020 and section 0022 and section 0037; Embodiments of the page table structures and of page walk structures disclosed herein may be implemented in hardware, software, firmware, or a combination of such implementation approaches; The virtual memory system may employ page tables to store an association between physical location of the memory and the virtual address. As such, when the virtual memory system receives a request for data in the memory using the virtual address, the virtual memory system may employ the page tables to identify the physical location) based on one or more page tables stored in the memory subsystem (Fig.1, it is taught as page table 114; section 0022; Conversion of virtual addresses in page systems may employ a page walk method, which employs the page tables); and 
a co-processor (Fig.1, it is taught as GPU) couplable to the memory subsystem (Fig.1, it is taught as the combination of a memory translation system 102 and system memory 108 and graphical memory 110; section 0025), the co-processor (section 0026; processes 112 may request data using a virtual address, and the memory translation system 102 may identify a corresponding physical address; processor 112 can be processor of GPU) configured to perform iterations of a page table walk through one or more page tables maintained for the memory subsystem (section 0022; Conversion of virtual addresses in page systems may employ a page walk method, which employs the page tables. The page walk method may be an iterative process in which different portions of the virtual address are evaluated in different iterations. In each page walk iteration, a page table entry is selected by a combination of a page table address and an offset based on the virtual address. As a result, the page walk method may be regarded as an iterative method that retrieves a sequence of page tables based on the virtual address) and to perform one or more page management operations including one or more TLB management operations on behalf of the system software (section 0049; it is taught as the memory translation operation) and based on the iterations of the page table walk (section 0047-0048 and section 0049; If, in decision block 552, a paging fault occurs, the memory address system may begin a page walk process 555. As discussed above, the page walk process 555 may be iterative. In each iteration, a page entry from a page table may be retrieved in block 556. The translation system may determine if the page entry stores a reference to a page table or if the entry is a leaf level entry that points to a page, in decision block 558). 
Koker does no clearly teach a primary processor including a translation lookaside buffer (TLB), Koker teaches the memory translation circuitry comprises a translation look-aside buffer (TLB) (claim 11 of Koker) and the memory translation circuitry comprises a page table 114 (Fig.1 of Koker).
However, HANSSON teaches a primary processor including a translation lookaside buffer (TLB) (Fig.1, processor 10 CPU includes a TLB 16) and HANSSON also teaches memory subsystem includes one or more page tables (Fig.1), co-processor configured to perform one or more page management operations including one or more TLB management operations (section 0044 of HASSON; The memory management units 14, 60 are used to perform an address translation process in order to translate the virtual address specified by a memory access request from the associated processing circuitry into a physical address identifying a location within the memory device containing the data item that is the subject of the memory access request. The address translation process is performed with reference to at least one descriptor provided by at least one page table, the page tables typically residing in the memory device, as illustrated by the page tables 45 shown in FIG. 1. Page table walk circuitry 18, 64 is used to issue memory page table walk requests to the memory device 40 in order to retrieve individual descriptors required to perform the address translation process for a received memory access request from the associated processing circuitry).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings HANSSON into Koker such as a primary processor including a translation lookaside buffer (TLB) and co-processor configured to perform one or more page management operations including one or more TLB management operations because this way will significantly reduce latency associated with the address translation process (see abstract of HANSSON).
Koker and HANSSON do not clearly teach one or more page management operations including modifying one or more existing TLB entries based on the iterations of the page table walk.
However, Plondke teaches one or more page management operations including modifying one or more existing TLB entries based on the iterations of the page table walk (claim 1 and claim 5 of Plondke and section 0004; receiving at least one translation look-aside buffer (TLB) configuration indicator. The method also includes modifying a number of searchable entries of a TLB in response to a value of the TLB configuration indicator; section 0042; A determination may be made whether to increase or decrease a number of searchable TLB entries based on a value of the TLB configuration indicator, at 304. In a particular embodiment, the determination may be made by comparing one or more bit values of a TLB size field of a processor configuration register to a current TLB configuration).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Plondke into Koker and HANSSON such as modifying one or more existing TLB entries based on the iterations of the page table walk because the adjustable size of TLB will decrease the power consumption (section 0003; section 0042 and section 0044 of Plondke).

Regarding claims 2 and 19, Koker teaches the one or more page management operations include: an operation by the co-processor to generate analytic page data for memory pages represented by at least a subset of page table entries accessed by the co- processor during the page table walk (section 0047-0048; If the entry points to a page table, the memory translation system may retrieve the next page table in block 560. Inspection of flags in the page table entry may determine the size of the page table (e.g., 4 KB page table, 256 B page table) during a page walk iteration in which multiple table sizes are possible; once a page table entry points to a page (e.g., entry is a leaf), the memory translation system may retrieve the leaf page in block 564. Access to the requested memory), the analytic page data based on values at one or more fields of the page table entries (section 0047 and section 0050; it is taught as flags in the page table entry).  

Regarding claim 3, Koker teaches the analytic page data includes at least one of: a count of pages having a specified status or attribute, a statistical representation of pages having the specified status or attribute, or a listing of pages identified as having the specified status or attribute (section 0041; pages size of 4 KB and pages of size 2 MB; Details of the relationship between the entries and the size of the page are detailed below, in the discussion of FIGS. 7A-7G; and section 0047; it is taught as page size flag in the page table entry).  

Regarding claims 5-6 and 21, Koker, HANSSON and Plondke teach the claimed invention as shown above, Plondke further teaches the co-processor further is configured to perform one or more page management operations, including at least one of: an operation to modify one or more fields of a page table entry (claim 1 and claim 5 of Plondke and section 0004).

Regarding claim 7, Koker teaches the one or more page management operations includes: an operation by the co-processor to evaluate a page table entry or a page table accessed during the page table walk for errors (section 0047; section 0050; Present flags 602 may indicate if the page or page table addressed by the page table entry is present or if a page fault may occur, and the read/write flag 604 may be used to indicate the type of page fault (i.e., write exception, read exception). Page control flags 605 may be used to control paging and/or caching of page tables or memory pages during page walking).  

Regarding claim 8, Koker teaches the one or more page management operations includes: an operation by the co-processor to migrate a page from one memory of the memory subsystem to another memory of the memory subsystem (section 0050; Page control flags 605 may be used to control paging and/or caching of page tables or memory pages during page walking; section 0044; certain memory systems may retrieve a page table to the local memory in fixed lengths and the use of reduced sized tables may facilitate pre-fetching).  

Regarding claims 10 and 22, Koker teaches the system software is configured to specify one or more policies for management of pages to the co-processor; and the co-processor is configured to perform the one or more page management operations based on the one or more policies (section 0022; The page walk method may be an iterative process in which different portions of the virtual address are evaluated in different iterations. In each page walk iteration, a page table entry is selected by a combination of a page table address and an offset based on the virtual address).  

Regarding claims 11 and 23, Koker teaches the co-processor is configured to perform at least one of the one or more page management operations responsive to a command from the system software (section 0022; when the virtual memory system receives a request for data in the memory using the virtual address, the virtual memory system may employ the page tables to identify the physical location. Conversion of virtual addresses in page systems may employ a page walk method, which employs the page tables).  

Regarding claims 12 and 24, Koker teaches the co-processor is configured to perform at least one of the one or more page management operations independent of the system software (section 0026; the memory translation system 102 may include locally stored page tables 114 and a page walk logic 116, which may be implemented as instructions running on a processor and/or as hardware circuitry, that may convert the virtual address to a physical address).  

Regarding claim 13, Koker teaches the co-processor is configured to perform at least one of the one or more page management operations in coordination with the system software using one or more flags to prevent concurrent access attempts by both the primary processor and the co-processor (section 0051; a `00` in entry 527A indicates that the entry refers to a 4 KB page, a `01` in entry 527B indicates that the entry refers to a 64 LB page, and a `10` in entry 527C indicates that the entry refers to a 2 MB page).  

Regarding claim 14, Koker teaches the co-processor has limited general processing capabilities compared to the primary processor (section 0029-0030; the coprocessor 245 is a special-purpose processor).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koker et al., US 2019/0324919 A1, in view of Plondke et al., US 2009/0119477 A1.
Regarding claim 15, Koker teaches a co-processor (Fig.1, it is taught as GPU)  couplable to a primary processor (it is taught as processor 104A or 104B as shown in the Fig.1) and to a memory subsystem (Fig.1, it is taught as the combination of a memory translation system 102 and system memory 108 and graphical memory 110; section 0025) having at least one memory (Fig.1, system memory or graphical memory), the co-processor configured to: perform iterations of a page table walk of a set of one or more page tables (section 0022; Conversion of virtual addresses in page systems may employ a page walk method, which employs the page tables. The page walk method may be an iterative process in which different portions of the virtual address are evaluated in different iterations. In each page walk iteration, a page table entry is selected by a combination of a page table address and an offset based on the virtual address. As a result, the page walk method may be regarded as an iterative method that retrieves a sequence of page tables based on the virtual address); and generate analytic page data representative of the set of one or more page tables based on each page table entry of at least a subset of page table entries of the one or more page tables accessed during the page table walk (section 0047-0048; If the entry points to a page table, the memory translation system may retrieve the next page table in block 560. Inspection of flags in the page table entry may determine the size of the page table (e.g., 4 KB page table, 256 B page table) during a page walk iteration in which multiple table sizes are possible; once a page table entry points to a page (e.g., entry is a leaf), the memory translation system may retrieve the leaf page in block 564. Access to the requested memory). 
Koker does not clearly teach one or more page management operations including modifying one or more existing TLB entries based on the iterations of the page table walk.
However, Plondke teaches one or more page management operations including modifying one or more existing TLB entries based on the iterations of the page table walk (claim 1 and claim 5 of Plondke and section 0004; receiving at least one translation look-aside buffer (TLB) configuration indicator. The method also includes modifying a number of searchable entries of a TLB in response to a value of the TLB configuration indicator; section 0042; A determination may be made whether to increase or decrease a number of searchable TLB entries based on a value of the TLB configuration indicator, at 304. In a particular embodiment, the determination may be made by comparing one or more bit values of a TLB size field of a processor configuration register to a current TLB configuration).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Plondke into Koker such as modifying one or more existing TLB entries based on the iterations of the page table walk because the adjustable size of TLB will decrease the power consumption (section 0003; section 0042 and section 0044 of Plondke).
 
Regarding claim 16, Koker teaches the analytic page data includes at least one of: a count of pages having a specified status or attribute, a statistical representation of pages having the specified status or attribute, or a listing of pages identified as having the specified status or attribute (section 0041; pages size of 4 KB and pages of size 2 MB; Details of the relationship between the entries and the size of the page are detailed below, in the discussion of FIGS. 7A-7G; and section 0047; it is taught as page size flag in the page table entry).  

Regarding claim 17, Koker and Plondke teach the claimed invention as shown above, Plondke further teaches the co-processor further is configured to perform one or more page management operations, including at least one of: an operation to modify one or more fields of a page table entry (claim 1 and claim 5 of Plondke and section 0004).

Allowable Subject Matter
Claims 4, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133